DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.	Claims 1-11 are pending and under consideration.

Specification
2.	The disclosure is objected to because of the following informalities: the sequence at line 2 of paragraph [0080] should be labeled with SEQ ID NO: 1, the sequence at line 7 of paragraph [0080] should be labeled with SEQ ID NO: 2, the sequence at line 2 of paragraph [0360] should be labeled with SEQ ID NO: 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

3.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0082295 A1 (Jungnelius et al. March 26, 2009, IDS), “Jungnelius” in view of  Bregni et al. (Blood June 1, 2002 99(11): 4234-4236), “Bregni”, and Brody et al. (J. Clin. Oncology Oct. 1, 2010, 28(28): 4324-4332), “Brody”.
Jungnelius teaches treatment of cancer comprising performing allogeneic or autologous stem cell transplantation and then administering an effective amount of a CpG oligodeoxynucleotide (ODN), radiation and chemotherapy.  See ¶¶ 0003, 0012, 0047-0049, and 0265-0271.  Jungnelius teaches that ionizing, like X-rays and gamma rays, can be administered with the CpG ODN treatment with localized stereotactic, intraoperative and targeted methods to induce tumor regression. See ¶¶ 0265-0271 and 0285. 
Jungnelius teaches that the CpG ODN can be administered after stem cell transplantation.  See ¶¶ 0269. 
Jungnelius teaches that the method can be used to treat metastasis, i.e. a second untreated tumor site.   See ¶¶ 0068, 0083, 0273, 0297, 0345, and 0355.
Jungnelius teaches that CpG ODN’s can be used in combination with suitable other anti-cancer therapies and the additional treatment can be administered before, concurrent with or after treatment with the CpG ODN’s.  See ¶¶ 0285 and 0286.

It is noted with respect to claims 4, there is no limitation as to the size of a nodule, thus the claim reads on any tumor.  Additionally, one of skill in the art would have been motivated to treat a tumor of any size or shape to rid the patient of the tumor.
Jungnelius teaches treating renal cell carcinoma, a solid tumor.  See ¶¶ 0032, 0273 and 0280.
Jungnelius teaches treating non-Hodgkin’s lymphoma and cutaneous T–cell lymphoma. See ¶ 0071, 0084-0089 and 0273.
Jungnelius teaches treating refractory cancers. See ¶¶ 0281-0282.
Jungnelius teaches that the CpG ODN can be administered by any known art methods including injection, e.g. through a surgical incision.  See ¶¶ 0304, 0324 and 0334.
Jungnelius that combined therapies can have additive or synergistic effects and reduced side effects.  See ¶¶ 0291-0294.
Jungnelius teaches as set forth above, but does not teach that the stem cell transplantation is an allogenic hematopoietic stem cell transplantation and that the treatment causes allogeneic immune cells to generate an anti-tumor T-cell immune response that results in tumor regression in a second untreated site of disease.
	Bregni teaches using allogeneic hematopoietic stem cell transplantation for treatment of refractory metastatic renal and breast cancer patients.   See abstract and Study design.  
	Bregni teaches that the engraftment of donor cells containing CD3+ T-cells was more than 80%.  See Study design and p. 4235-left column.

	 Brody teaches treatment of B-cell lymphoma patients with local low dose radiation in combination with the CpG oligodeoxnucleotide PF-3512676.  See abstract and Patients and Methods. 
	Brody teaches that the treatment induced a systemic anti-lymphoma responses at distant untreated tumor sites.  See abstract, pp. 4325-4327- Clinical Response and Figures 1 and 2.
Brody teaches detection of T cell activation in T-cells from treated patients. See p. 4327-Immune Responses.  
	It would have been prima facie obvious to combine the teachings of Jungnelius, Bregni and Brody and allogeneic hematopoietic stem cell transplantation in the method of  Jungnelius because Jungnelius teaches treatment of cancer comprising performing allogeneic stem cell transplantation and then administering an effective amount of a CpG oligodeoxynucleotide (ODN) by intratumoral injection and ionizing radiation and Bregni teaches using allogeneic hematopoietic stem cell transplantation for treatment of metastatic renal and breast cancer patients with promising results.  Additionally, one would have been motivated to use localized field irradiation with the CpG oligodeoxnucleotide treatment because Brody teaches treatment of B-cell lymphoma patients with local low dose radiation in combination with the CpG oligodeoxnucleotide induced a systemic anti-lymphoma responses at distant untreated tumor sites.  Thus given the combined teaching of the art showing the effectiveness of treatment with allogeneic hematopoietic stem cell transplantation. CpG oligodeoxynucleotides, and local irradiation, one would have been motivated to combine these methods which would cause 

  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

4.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,549,082 (Lowsky et al. Feb. 4, 2020).. 
The ‘082 claims are drawn to:
 1. A method of treating a cancer in a subject, the method comprising intratumorally administering into a tumor in the subject that has undergone an allogenic hematopoietic stem cell transplantation an immunostimulant while concurrently providing local field irradiation of the tumor in the subject's body, wherein a combination of the immunostimulant and the local field irradiation induces allogeneic immune cells to generate an anti-tumor response to HLA alloantigens expressed by the tumor, causing a systemic allogeneic anti-tumor T-cell immune response that results in tumor regression in a second, untreated site of disease in the subject's body, and wherein the method is conducted without use of a chemotherapeutic agent. 
    2. The method of claim 1, wherein said allogeneic anti-tumor T cell immune response further comprises at least about 5% circulating allogeneic type CD3+ T cells. 
    3. The method of claim 1, wherein said subject has at least about 5% allogeneic type leukocytes. 
    4. The method of claim 1, wherein said irradiation is an irradiation at a tumor nodule. 
    5. The method of claim 1, wherein said irradiation is selected from the group consisting of ionizing radiation, thermal therapy, ultrasound, irreversible electroporation (IRE), oxidative stress, radiofrequency ablation and combinations thereof. 

    7. The method of claim 1, wherein said cancer is a solid tumor or a lymphoma. 
    8. The method of claim 7, wherein said cancer is a lymphoma, said lymphoma is selected from the group consisting of a Non-Hodgkin's lymphoma, a Hodgkin's lymphoma, a cutaneous T-cell lymphoma and a mycosis fungoides. 
    9. The method of claim 1, wherein said cancer is a renal cell carcinoma. 
    10. The method of claim 1, wherein said cancer is selected from the group consisting of a residual cancer, a relapsed cancer and a refractory cancer. 
    11. The method of claim 1, wherein said second, untreated site of disease further comprises a tumor that has not been injected with said immunostimulant.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims comprise all of the method steps of the instant claims, thus making the instantly claimed method obvious in view of the patented claims.

Conclusion
	5.	No claims allowed.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642